NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3351-15T3


FISHER, KRYSTAL and DAVID,

     Plaintiffs-Appellants,            APPROVED FOR PUBLICATION

v.                                           JULY 7, 2017

CITY OF MILLVILLE,                       APPELLATE DIVISION


     Defendant-Respondent.
_______________________________

         Argued May 10, 2017 - Decided July 7, 2017

         Before Judges Lihotz, Hoffman and Whipple.

         On appeal from the Tax Court of New Jersey,
         Docket Nos. 14080-2014 and 7736-2015, whose
         opinion is reported at 29 N.J. Tax 91 (Tax
         2016).

         Todd W. Heck argued the cause for appellants
         (Testa   Heck   Scrocca    &   Testa,  P.A.,
         attorneys; Mr. Heck, on the briefs).

         Brock D. Russell     argued   the   cause   for
         respondent.

     The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

     Plaintiff Krystal Fisher appeals from a Tax Court order

denying a personal residence real estate tax exemption, granted
by the Legislature to certain disabled veterans.1                      In a written

opinion, Tax Court Judge Mark Cimino reviewed the statute and

concluded     defendant,      the    City    of   Millville,      correctly    denied

plaintiff's request for exemption.                Fisher v. Millville, 29 N.J.

Tax 91, 101-02 (Tax 2016).             The judge found, although plaintiff

is completely disabled as a result of her military service, her

injuries      did    not    occur     "in       direct    support"     of    military

operations     in    Afghanistan,       which     was    required     to    claim   the

disabled veterans personal residence tax exemption.

       On    appeal,   plaintiff       challenges        the     judge's    statutory

interpretation as "incorrect."              We are not persuaded and affirm.

       The   Tax    Court's    review       resulted     from    cross-motions      for

summary judgment.           Id. at 92.          The parties submitted a joint

statement of stipulated material facts.                  Ibid.

       In October 2002, plaintiff suffered injuries during an Army

training exercise, when she fell from a two-story building at

Fort   Leonard      Wood,   Missouri.           Ibid.     The    injuries     did   not

preclude     her    continued       military      service,      and   plaintiff     was

transferred to Fort Stewart, Georgia, in March 2003, where she

was assigned to a unit scheduled to deploy to Afghanistan.                          Id.

at 93.       However, in light of her injuries, plaintiff was not

1
     For ease, we refer solely to Krystal Fisher as plaintiff;
however, we understand and recognize David Fisher, Krystal's
husband, is also a plaintiff and has joined in the appeal.



                                            2                                 A-3351-15T3
sent overseas.     Instead, she remained at Fort Stewart, assigned

to the "Rear Detachment" for her unit in Afghanistan.          Ibid.     In

this role, plaintiff's duties included

           shipping    weapons,    food,   clothing    and
           processed supplies for the overseas portion
           of her unit; keeping inventory logs of
           weapons utilized by her unit, including
           checking in and out each weapon; retrieving,
           processing, and formalizing reports for her
           unit overseas as to their military police
           activities;    assembling   protective   shield
           units for Humvee military vehicles utilized
           in overseas combat; performing military
           police duties at Fort Stewart, a staging
           base; and participating in prisoner of war
           camp studies and simulations at Fort Stewart
           along with the development of prisoner camp
           protocols     to    be    utilized    overseas.
           Moreover, while stationed at Fort Stewart,
           plaintiff continued to train for potential
           deployment to Afghanistan as part of the
           military police.

           [Ibid.]

     The   Army   honorably   discharged   plaintiff   on   December   20,

2003.   On May 21, 2014, she was declared 100 percent disabled by

the United States Department of Veterans Affairs.2

     Plaintiff submitted an application to defendant, claiming a

disabled veteran's property tax exemption, pursuant to N.J.S.A.

54:4-3.30.    Ibid.    The Millville City Tax Assessor issued a


2
     There is no explanation for the eleven-year gap between
plaintiff's discharge, and the disability certification.     The
parties agree, and the trial court found, plaintiff's disability
was a result of her military service. Ibid.



                                   3                             A-3351-15T3
notice     of    disallowance             on    June      26,       2014.            Ibid.     Plaintiff

appealed        to       the    Cumberland        County            Board       of    Taxation,       which

concluded        the          exemption    was        properly            denied.            Id.   at    94.

Plaintiff appealed to the Tax Court, which conducted a hearing

on   the    parties'               respective         motions            for     summary       judgment.

Analyzing the requirements for exemption, the judge concluded

plaintiff's          injury        was    not     suffered              "in     direct       support"     of

military operations in Afghanistan.                                     Id. at 101.            He denied

plaintiff's motion and granted defendant's motion for summary

judgment.        Id. at 102.

     We review an order granting summary judgment applying the

same standard guiding the trial judge.                                   Conley v. Guerrero, 228
N.J. 339, 346 (2017).                    "[S]ummary judgment will be granted if

there is no genuine issue of material fact and 'the moving party

is entitled to a judgment or order as a matter of law.'"                                              Ibid.

(quoting R. 4:46-2(c)).

     The        issue         presented        here    is       a       legal    question      requiring

examination of statutory interpretation.                                        "An appellate court

interprets           .    .    .     statutes         .     .       .    de     novo."         Meehan     v.

Antonellis, 226 N.J. 216, 230 (2016) (quoting Mort. Grader, Inc.

v. Ward & Olivio, L.L.P., 225 N.J. 423, 435 (2016)).

                It is well settled that the goal of
                statutory interpretation is to ascertain and
                effectuate the Legislature's intent. Murray
                v. Plainfield Rescue Squad, 210 N.J. 581,



                                                      4                                            A-3351-15T3
         592 (2012) (citing DiProspero v. Penn, 183
N.J. 477, 492 (2005)).    "In most instances,
         the best indicator of that intent is the
         plain language chosen by the Legislature."
         State v. Gandhi, 201 N.J. 161, 176 (2010)
         (citing DiProspero, supra, 183 N.J. at 492).
         "[W]hen the language of a statute is clear
         on its face, 'the sole function of the
         courts is to enforce it according to its
         terms.'" Hubbard v. Reed, 168 N.J. 387, 392
         (2001) (quoting Sheeran v. Nationwide Mut.
         Ins. Co., 80 N.J. 548, 556, 404 A.2d 625
         (1979)).   In carrying out that function, an
         appellate court must read words "with[in]
         their   context"   and   give   them   "their
         generally accepted meaning."    N.J.S.A. 1:1-
         1. A court "may neither rewrite a plainly-
         written enactment of the Legislature nor
         presume   that   the   Legislature   intended
         something other than that expressed by way
         of the plain language." O'Connell v. State,
         171 N.J. 484, 488 (2002).

         [Cashin v. Bello, 223 N.J. 328, 335 (2015).]

    The Legislature provides a tax exemption for

         [t]he dwelling house and the lot . . . of
         any citizen and resident of this State . . .
         . honorably discharged . . . from active
         service, in time of war, in any branch of
         the Armed Forces. . . who has been or shall
         be declared by the United States Veterans
         Administration . . . from other service-
         connected disability declared by the United
         States Veterans Administration . . . to be a
         total or 100% permanent disability . . . .

         [N.J.S.A. 54:4-3.30(a).]

    The statute's enactment embodies the State Constitution's

authorization     to   adopt   statutes   granting   veterans    tax

exemptions.     See N.J. Const. art. VIII, § 1, ¶3 (1947).       The




                                  5                        A-3351-15T3
Legislature has provided for two types of property tax benefits

for    veterans;     a    partial       deduction        for   veterans,     honorably

discharged,    who       served   in    "active      service    in   time    of   war,"

N.J.S.A.    54:4-8.11;        and       a    total    exemption      for     veterans,

honorably discharged, who served in "active service in time of

war," and who have been declared disabled as a result of their

service, N.J.S.A. 54:4-3.30(a).                    The term "active service in

time   of   war,"    defined      in    N.J.S.A.     54:4-8.10(a),      is    used    to

determine     eligibility         for       both   the    ordinary    and     disabled

veterans exemptions.

       Under N.J.S.A. 54:4-3.30(2), entitlement to an exemption

from real property taxes for a dwelling requires a party to

prove:

            (1) "[a] citizen and resident of this
            State"; (2) "now or hereafter honorably
            discharged   or   released  under   honorable
            circumstances"; (3) "from active service, in
            time of war"; (4) "in any branch of the
            Armed Forces of the United States"; (5) "who
            has been or shall be declared by the United
            States   Veterans   Administration   or   its
            successor   to   have   a   service-connected
            disability . . . declared by the United
            States   Veterans   Administration   or   its
            successor to be a total or 100% permanent
            disability . . . sustained through enemy
            action, or accident, or resulting from
            disease contracted while in such active
            service . . ."

            [Wellington v. Twp. of Hillsborough, 27 N.J.
            Tax 37, 48 (Tax 2012) (quoting N.J.S.A.
            54:4-3.30(a)).]



                                              6                               A-3351-15T3
      Here,    the    only   question         is   whether   plaintiff   satisfies

element three:         whether her disability resulted "from active

service, in time of war."                    On this issue we remain mindful

"taxation is the rule, and the claimant bears the burden of

proving an exemption."             N.J. Carpenters Apprentice Training &

Educ. Fund v. Borough of Kenilworth, 147 N.J. 171, 177 (1996),

cert. denied, 520 U.S. 1241, 117 S. Ct. 1845, 137 L. Ed. 2d 1048

(1997).

      In his written opinion, Judge Cimino detailed the historic

changes in the constitutional provisions directed to veterans

tax   benefits       and     the        Legislature's    adaptation      to      these

amendments.      Fisher, supra, 29 N.J. Tax at 94-97.               In doing so,

the judge reviewed amendments to taxation statutes, which align

with the constitutional amendment, allowing relief to veterans

who suffered 100 percent disability "in time of war or other

emergency as, from time to time, defined by the Legislature

. . . ."      Id. at 94 (citing N.J. Const. art. VIII, § 1, ¶ 3).

      The phrase "[a]ctive service in times of war" as used in

N.J.S.A.   54:4-3.30(a),           is    a    defined   term,   which    means      the

"periods of time set forth in [N.J.S.A. 54:4-8.10]."                       N.J.S.A.

54:4-3.33(a).        The Legislature listed sixteen separate military

conflicts, starting with the Civil War up to Operation Iraqi

Freedom, encompassed within the definition of "[a]ctive service



                                              7                               A-3351-15T3
in time of war," to discern eligibility of disabled veterans

seeking tax exemptions and deductions.3          N.J.S.A. 54:4-8.10(a).

Many    of   these   periods   of    war   or    conflict    are   defined

temporally — with    a   beginning   and   end   date   during   which   the

disabling injury must occur, regardless of cause or location.

See Fisher, supra, 29 N.J. Tax at 95 (describing treatment of

service and disability during the Vietnam and Korean conflicts

as an "all-encompassing approach, which only required service

during a conflict.").       However, recent military conflicts are

more narrowly circumscribed.

       Applicable to plaintiff's time of service is the following:

             Operation "Enduring Freedom", on or after
             September 11, 2001, who served in a theater
             of operation and in direct support of that
             operation for a period, continuously or in
             the aggregate, of at least 14 days in such
             active service commencing on or before the
             date the President of the United States or
             the United States Secretary of Defense
             designates as the termination date of that
             operation;   provided,   that  any   person
             receiving an actual service-incurred injury
             or disability while engaged in such service

3
     Specifically, the statute lists these conflicts: the Civil
War, the Spanish American War, World War I, World War II, the
Korean conflict, the Lebanon crisis, the Vietnam conflict, the
Lebanon peacekeeping mission, the Grenada peacekeeping mission,
the Panama peacekeeping mission, Operation "Desert Shield/Desert
Storm," Operation "Northern Watch" and Operation "Southern
Watch," Operations "Joint Endeavor" and "Joint Guard" in the
Republic of Bosnia and Herzegovina, Operation "Restore Hope" in
Somalia, Operation "Enduring Freedom," and Operation "Iraqi
Freedom."



                                     8                             A-3351-15T3
              shall be classed as a veteran whether or not
              that person has completed the 14 days'
              service as herein provided[.]

              [N.J.S.A. 54:4-8.10(a).]

     This     definition     of     "[a]ctive         service   in    times   of     war"

requires (1) service after September 11, 2001; (2) service in "a

theater of operation and in direct support of that operation";

and (3) a "service-incurred injury or disability while engaged

in such service."       Ibid. (emphasis added).                 The statute, by its

clear terms, requires service in the specified geographic area,

an issue we discuss below, as well as a proof the disability

results from "such service" in the geographic area.4

     Plaintiff       first        refutes       the     judge's       conclusion      the

statutory     definition     is     more    constrictive        and    maintains      the

series   of    amendments     adding       various      conflicts      over   time    was

intended      to   expand    to    availability         of   relief     for   military

missions and engagements, not just declared wars.                        Further, she

urges the Legislature "abandoned" the requirement the military

service occur "in expressly-defined geographic locales."                           While

it is true the amendments expanded benefits to veterans disabled


4
     Because we conclude plaintiff's service in Georgia is
incompatible with the statute's requirements for service "in a
theater of operation and in direct support of that operation,"
we take no position on what proofs would establish the causal
linkage between a plaintiff's "service incurred injury or
disability" and "such service."



                                            9                                  A-3351-15T3
in   designated      military   conflicts,        keeping   step   with    the

Constitution's     amendment     to    authorize     Legislation    covering

events "in time of war or other emergency," N.J. Const. art.

VIII, § 1, ¶ 3, we reject the suggestion benefits were intended

to   be   extended    without    regard      to   geographic    limitations.

N.J.S.A. 54:4-8.10(a) circumscribes the definition of "active

service in time of war," and thus limits eligibility to those

injured "in a theater of operation and in direct support of that

operation."       Inclusion     of    this   geographic     requirement    was

purposeful.5

     As noted by the Tax Court in Wellington:

           It   is  too   plain  to  require  extended
           discussion that members of the military who
           are physically present on the battlefield
           during a military conflict serve in the

5
     The language used is "a theater of operation" versus "the
theater of operation," which the Tax Court has concluded does
not necessarily require presence on the battlefield.       See
Galloway Twp. v. Duncan, 29 N.J. Tax 520, 527-28 (Tax 2016)
(extending benefits to doctor disabled during service while
treating soldiers wounded in combat, who were flown to Andrews
Air Force Base in Maryland).

     We also note the Legislature has varied the width and
breadth of the geographic requirements. Whereas the definition
of "Active service in time of war" relating to "Operation
'Restore Hope' in Somalia" required "serv[ice] in Somalia or on
board any ship actively engaged in patrolling the territorial
waters of that nation for a period," the definition for
"Operation Enduring Freedom," required, as we have noted,
service "in a theater of operation and in direct support of that
operation," a more flexible geographic requirement.     N.J.S.A.
54:4-8.10(a).



                                      10                             A-3351-15T3
            theater of operation of that conflict within
            the meaning of N.J.S.A. 54:4-8.10.      Their
            health and life are endangered by exposure
            to enemy action, weapons and resistance, as
            well as numerous other dangers inherent in
            warfare.   It is this exposure to risk for
            the   benefit  of   national  security   that
            warrants   a  property   tax  exemption   for
            veterans who are 100% permanently disabled
            as the result of their military service.

            [Wellington, supra, 27 N.J. Tax at 50.]

       Plaintiff next asserts her unit was stationed in a combat

zone, and her service was in direct support of that combat unit,

although performed stateside.           She relies on prior Tax Court

cases    she    believes    are      "more   typical"        of    the    "modern

requirement," determining "direct support" can occur far from

the actual battlefield.

       "N.J.S.A.    54:4-8.10(a)      does   not        define     'theater       of

operation.'"       Wellington, supra, 27 N.J. Tax at 50.                 Nor does

the statute define "direct support."

       Citing   Wellington,     plaintiff    urges       a   "more       balanced"

interpretation of the statute than the one provided by the Tax

Court.    She contends she was exposed to the experiences of war

and,    being   disabled   as   a   consequence    of    such     service,   as    a

matter of policy, should result in entitlement to the claimed

tax relief.        See Galloway, supra, 29 N.J. Tax at 532 ("With

modern warfare, it defies reality to claim that one has be on

the battlefield to experience war.").



                                       11                                 A-3351-15T3
      We   find    these    arguments     unavailing.       We    remain   mindful

"[t]ax-exemption statutes are strictly construed against those

claiming exemption because of the compelling public policy that

all   property     should    bear   its    fair     share   of    the    burden    of

taxation."         Kenilworth,      supra,    147    N.J.    at    177     (quoting

Princeton Univ. Press v. Borough of Princeton, 35 N.J. 209, 214

(1961)).      Further, the court in Wellington acknowledged "the

unusual    circumstances       of    th[e]    case,"    which      extended       the

exemption to the plaintiff, who

            although in the United States during his
            military service, was directly exposed to
            the dangers of the battlefield.         Enemy
            chemical agents intended to harm members of
            the United States military were recovered
            from the battlefield in Iraq and transported
            to the United States for testing.         The
            purpose of the testing was to protect
            American soldiers and Marines engaged in
            military    operations    in   the    Arabian
            Peninsula, Persian Gulf and elsewhere. As a
            result of his exposure to actual, physical
            enemy   weapons,   plaintiff  suffered   100%
            permanent disabilities.

            [Wellington, supra, 27 N.J. Tax at 50.]

      The facts here are distinguishable from those presented in

Wellington.       We cannot agree plaintiff's injury experienced in a

fall during her Missouri basic training or her role performing

the Rear Detachment services outlined above in Georgia satisfy

the statutory requisites of service "in a theater of operations




                                        12                                 A-3351-15T3
and in direct support of that operation . . . ."                      N.J.S.A. 54:4-

8.10(a).

      We concur with Judge Cimino's analysis of the Legislature's

intent, concluding the determination turns on the exposure of

the   service     member    to   the   harms     of    war,    an    experience        not

visited    upon   plaintiff.         Accordingly,          plaintiff's     disabling

injuries   were    not     suffered    in    a   theater      of    operation     or    in

direct support of a theater of operation, and thus, were not the

result    of   "active     service     in   time      of   war,"     as   defined       in

N.J.S.A. 54:4-8.10(a).

      Finally, plaintiff asserts the statutory scheme amounts to

an equal protection violation, as up until recently, certain

military positions were closed to women.                   The parties stipulated

plaintiff remained in Georgia because of her injury, not because

of any policy discriminating against female soldiers.                       R. 2:11-

3(e)(1)(E).

      Affirmed.




                                        13                                      A-3351-15T3